PER CURIAM.
We grant this petition for writ of certio-rari and remand for an evidentiary hearing in connection with the lis pendens bond. Based on the record before us, we conclude that the trial court departed from the essential requirements of law by setting a bond in the sum of $50,000.00, without first conducting an evidentiary hearing. S and T Builders, v. Globe Properties, Inc., 909 So.2d 375, 2005 WL 1812908 (Fla. 4th DCA Aug.3, 2005), Betsy Ross Hotel, Inc. v. A.G. Gladstone Assocs., Inc., 833 So.2d 211, 212 (Fla. 3d DCA 2002); Licea v. Anllo, 691 So.2d 29 (Fla. 3d DCA 1997).
STEVENSON, C.J., POLEN and SHAHOOD, JJ., concur.